DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 8-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 8 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Claim 8 states that a third voltage is measured at the battery terminals and a voltage offset across the battery is calculated by multiplying the third voltage by the internal battery resistance.  However, the specification indicates that a third current rather than a third voltage is multiplied by the internal battery resistance to calculate the voltage offset (Fig. 3; ¶64).  Appropriate correction is required.  For the purpose of examination, claim 8 is interpreted such that a third current is multiplied by the internal battery resistance to calculate the voltage offset.  To note, dependent claims 9-14 are consequently rejected because they inherit the subject matter of claim 8.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Per claim 15, it is unclear if the limitation “a battery” in line 12 refers to the limitation “a replaceable battery” recited in line 3.  Appropriate correction is required.  For the purpose of examination, the limitation “a battery” in line 12 is interpreted as referring to the replaceable battery.  To note, dependent claims 16-20 are consequently rejected because they inherit the subject matter of claim 15.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being obvious in view of Kondo – US 2018/0335478 – and Takahashi et al. (hereinafter “Takahashi”) – US 2017/0356962.

Per claim 1, Kondo teaches a method for determining battery capacity in a portable electronic device (¶15), comprising: 
(A fuel gauge 120 is configured to halt the charging/discharging operation by opening switches SW2, SW3 and closing switch SW1 (Fig. 1; ¶28);
measuring a voltage and a current across terminals for a battery installed in the portable electronic device (A current Ib and voltage Vb are measured (¶27-28));
retrieving a battery capacity based on the estimate of an open circuit voltage (A look-up table 305 comprises data that describes the relationship between OCV and RSOC (¶38));
quantifying the battery capacity; and displaying the quantified battery capacity (A display unit 112 is configured to display the RSOC value as a percentage (¶51)).

However, Kondo does not explicitly teach the method comprising: calculating a voltage offset across the battery using an estimate of an internal resistance for the battery by multiplying the current by the estimate of the internal resistance for the battery; and calculating an estimate of the open circuit voltage for the battery by subtracting the voltage offset across the battery calculated from the measured voltage.
	In contrast, Takahashi teaches a battery system comprising an OCV calculation unit 310 that calculates an OCV of a battery by subtracting a product of battery current and internal resistance from the battery voltage (¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery system of Kondo such that the OCV is calculated by subtracting a voltage offset from a measured battery voltage.  One of ordinary skill would make such a modification for the purpose of providing an OCV that is adjusted according to a voltage drop due to the internal resistance of the battery (Takahashi; ¶71).

Per claim 2, Kondo in view of Takahashi teaches the method of claim 1, further comprising: retrieving the estimate of the internal resistance of the battery from a memory of the (A memory 210 is configured to store an internal resistance value (Kondo; ¶42)).

Per claim 3, Kondo in view of Takahashi teaches the method of claim 1, wherein the battery capacity is retrieved from a table in memory comprising a correlation between battery capacities and open circuit voltages (A look-up table 305 stores data that describes the relationship between OCV and RSOC (Kondo; ¶38)).

Per claim 4, Kondo in view of Takahashi teaches the method of claim 1, wherein the battery capacity is retrieved in milliamp hours or as a percentage of a known total battery capacity for the battery (A display unit 112 is configured to display the RSOC value as a percentage (Kondo; ¶51)).

Per claim 5, Kondo in view of Takahashi teaches the method of claim 1, wherein the battery capacity is quantified as a percentage of known total battery capacity for the battery remaining, as an estimate of the number of transactions that the portable electronic device may perform, or as an estimate of portable electronic device run time remaining (A display unit 112 is configured to display the RSOC value as a percentage (Kondo; ¶51).  The RSOC is a ratio of the remaining capacity of the battery 130 to the total effective capacity of the battery 130 (Kondo; ¶26)).

Per claim 6, Kondo in view of Takahashi teaches the method of claim 1, wherein the quantified battery capacity is displayed as a graphical representation of the quantified battery capacity (The RSOC is graphically displayed on a display 112 (Kondo; ¶18, 24, 31)).

Per claim 15, Kondo teaches a portable electronic device comprising:
(Fig. 1; fuel gauge 120; ¶23);
a replaceable battery (Fig. 1; battery 130; ¶16);
a controller (Fig. 1; microcontroller 122; ¶24);
a memory (Fig. 2; memory 210; ¶32) comprising a look up table (Fig. 3; look-up table 305; ¶37);
a load (Fig. 1; phone; ¶16); and
a display (Fig. 1; display unit 112; ¶15);
wherein the controller disables battery charging for the portable electronic device (A fuel gauge 120 is configured to halt the charging/discharging operation by opening switches SW2, SW3 and closing switch SW1 (Fig. 1; ¶28);
the fuel gauge measures a voltage and a current across terminals for a battery (A current Ib and voltage Vb are measured (¶27-28));
the controller retrieving a battery capacity based on the estimate of an open circuit voltage (A look-up table 305 comprises data that describes the relationship between OCV and RSOC (¶38));
the controller quantifying the battery capacity; and causing the display to display the quantified battery capacity (A display unit 112 is configured to display the RSOC value as a percentage (¶51)).

However, Kondo does not explicitly teach the device comprising: calculating a voltage offset across the battery using an estimate of an internal resistance for the battery by multiplying the current by the estimate of the internal resistance for the battery; and calculating an estimate of the open circuit voltage for the battery by subtracting the voltage offset across the battery calculated from the measured voltage.
(¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery system of Kondo such that the OCV is calculated by subtracting a voltage offset from a measured battery voltage.  One of ordinary skill would make such a modification for the purpose of providing an OCV that is adjusted according to a voltage drop due to the internal resistance of the battery (Takahashi; ¶71).

Per claim 16, Kondo in view of Takahashi teaches the portable electronic device of claim 15, wherein the memory stores the estimate for the internal resistance of the battery (A memory 210 is configured to store an internal resistance value (Kondo; ¶42)).

Per claim 17, Kondo in view of Takahashi teaches the portable electronic device of claim 15, wherein the memory stores a table comprising a correlation between battery capacities and open circuit voltages (A look-up table 305 stores data that describes the relationship between OCV and RSOC (Kondo; ¶38)).

Per claim 18, Kondo in view of Takahashi teaches the portable electronic device of claim 15, wherein the battery capacity is retrieved in milliamp hours or as a percentage of a known total battery capacity for the battery (A display unit 112 is configured to display the RSOC value as a percentage (Kondo; ¶51)).

Per claim 19, Kondo in view of Takahashi teaches the portable electronic device of claim 15, wherein the battery capacity is quantified as a percentage of known total battery capacity for the battery remaining, as an estimate of the number of transactions that the  (A display unit 112 is configured to display the RSOC value as a percentage (Kondo; ¶51).  The RSOC is a ratio of the remaining capacity of the battery 130 to the total effective capacity of the battery 130 (Kondo; ¶26)).

Per claim 20, Kondo in view of Takahashi teaches the portable electronic device of claim 15, wherein the display displays the quantified battery capacity as a graphical representation of the quantified battery capacity (The RSOC is graphically displayed on a display 112 (Kondo; ¶18, 24, 31)).


9.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious in view of Kondo and Takahashi, in further view of Tamegai – US 2016/0356855.

Per claim 7, Kondo in view of Takahashi teaches the method of claim 1.  However, Kondo in view of Takahashi does not explicitly teach the method further comprising: removing the battery from the portable electronic device.
In contrast, Tamegai teaches an OCV measurement method wherein the OCV is measured after a battery has been separated from a load device (¶36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery system of Kondo in view of Takahashi such that the battery is removed from the portable electronic device.  One of ordinary skill would make such a modification for the purpose of calculating an OCV when the battery is in a state of equilibrium (Tamegai; ¶36).


Claims 8-13 are rejected under 35 U.S.C. 103 as being obvious in view of Kondo and Takahashi, in further view of Rufer et al. (hereinafter “Rufer”) – US 2011/0160665.

Per claim 8, Kondo teaches a method for determining battery capacity in a portable electronic device (¶15), comprising: 
disabling battery charging for the portable electronic device (A fuel gauge 120 is configured to halt the charging/discharging operation by opening switches SW2, SW3 and closing switch SW1 (Fig. 1; ¶28);
measuring a voltage and a current across terminals for a battery installed in the portable electronic device (A current Ib and voltage Vb are measured (¶27-28));
retrieving a battery capacity based on the estimate of an open circuit voltage (A look-up table 305 comprises data that describes the relationship between OCV and RSOC (¶38));
quantifying the battery capacity; and displaying the quantified battery capacity (A display unit 112 is configured to display the RSOC value as a percentage (¶51)).

However, Kondo does not explicitly teach the method comprising: calculating a voltage offset across the battery using an estimate of an internal resistance for the battery by multiplying the current by the estimate of the internal resistance for the battery; and calculating an estimate of the open circuit voltage for the battery by subtracting the voltage offset across the battery calculated from the measured voltage.
	In contrast, Takahashi teaches a battery system comprising an OCV calculation unit 310 that calculates an OCV of a battery by subtracting a product of battery current and internal resistance from the battery voltage (¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery system of Kondo such that the OCV is calculated by subtracting a voltage offset from a measured battery voltage.  One of ordinary skill would make such a modification for the (Takahashi; ¶71).

Furthermore, Kondo in view of Takahashi does not explicitly teach the method comprising: measuring a first voltage and a first current at a battery installed in the portable electronic device under a first load; measuring a second voltage and a second current at the battery under a second load, wherein the second load is different from the first load; and calculating an internal resistance for the battery based on the first voltage, the second voltage, the first current, and the second current, wherein the internal resistance for the battery is calculated by dividing the difference of the first voltage and the second voltage by the difference between the first current and the second current.
In contrast, Rufer teaches a method for testing a battery wherein two test loads 116 and 117 are selectively connected to a battery 100 and the internal resistance of the battery 100 is calculated using Ohm’s Law (Figs. 2-3; ¶88, 91-93).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery system of Kondo in view of Takahashi such that a first load and a second load are selectively coupled to the battery.  One of ordinary skill would make such a modification for the purpose of calculating a battery’s internal resistance from the slope of a line connecting a first voltage and current point measured under the first load and a second voltage and current point measured under the second load (Rufer; ¶88, 91-93).

Per claim 9, Kondo in view of Takahashi in further view of Rufer teaches the method of claim 8, wherein the first load or the second load comprises a minimal load on the battery (The second load is smaller than the first load (Rufer; ¶93)).

Per claim 10, Kondo in view of Takahashi in further view of Rufer teaches the method of claim 8, wherein the battery capacity is retrieved from a table in memory comprising a correlation between battery capacities and open circuit voltages (A look-up table 305 stores data that describes the relationship between OCV and RSOC (Kondo; ¶38)).

Per claim 11, Kondo in view of Takahashi in further view of Rufer teaches the method of claim 8, wherein the battery capacity is retrieved in milliamp hours or as a percentage of a known total battery capacity for the battery (A display unit 112 is configured to display the RSOC value as a percentage (Kondo; ¶51)).

Per claim 12, Kondo in view of Takahashi in further view of Rufer teaches the method of claim 8, wherein the battery capacity is quantified as a percentage of known total battery capacity for the battery remaining, as an estimate of the number of transactions that the portable electronic device may perform, or as an estimate of portable electronic device run time remaining (A display unit 112 is configured to display the RSOC value as a percentage (Kondo; ¶51).  The RSOC is a ratio of the remaining capacity of the battery 130 to the total effective capacity of the battery 130 (Kondo; ¶26)).

Per claim 13, Kondo in view of Takahashi in further view of Rufer teaches the method of claim 8, wherein the quantified battery capacity is displayed as a graphical representation of the quantified battery capacity (The RSOC is graphically displayed on a display 112 (Kondo; ¶18, 24, 31)).


11.	Claim 14 is rejected under 35 U.S.C. 103 as being obvious in view of Kondo and Takahashi, in view of Rufer, in further view of Tamegai.

Per claim 14, Kondo in view of Takahashi in further view of Rufer teaches the method of claim 8.  However, Kondo in view of Takahashi in further view of Rufer does not explicitly teach the method further comprising: removing the battery from the portable electronic device.
In contrast, Tamegai teaches an OCV measurement method wherein the OCV is measured after a battery has been separated from a load device (¶36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery system of Kondo in view of Takahashi in further view of Rufer such that the battery is removed from the portable electronic device.  One of ordinary skill would make such a modification for the purpose of calculating an OCV when the battery is in a state of equilibrium (Tamegai; ¶36).


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAS A SANGHERA/Examiner, Art Unit 2852